Citation Nr: 0925900	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  99-03 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

This case previously reached the Board in March 2004.  At 
that time, the Board determined that new and material 
evidence had been received and granted the Veteran's request 
to reopen his claim for service connection for schizophrenia.  
His claim was then remanded for further development.  The 
case has been returned to the Board for further appellate 
consideration.  

As support for his claim, the Veteran testified at the RO 
before a decision review officer in March 1999.

During the course of the appeal, the Veteran's claim file was 
lost.  Despite extensive search efforts, the VA was unable to 
locate the file.  However, the VA has partially rebuilt the 
Veteran's claims file with copies of certain medical evidence 
and procedural documents.  If the entire claims file is 
located in the future, the Veteran will so be advised.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with schizophrenia.  

2.  There is probative medical evidence against a link 
between the Veteran's current diagnosis of schizophrenia and 
his period of active military service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated during active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the RO to the Veteran dated in March 2004.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since service connection is 
being denied, no disability rating or effective date will be 
assigned on this basis, so not providing additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   Thus, the Veteran has 
received adequate notice in this case.

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in November 1998, 
the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
May 2009 SSOC.  Therefore, since the VA cured the timing 
error and because the Veteran has not challenged the 
sufficiency of his notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the later 
readjudication. 

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), VA treatment records, and VA 
medical examinations.  The Veteran has submitted personal 
statements, lay statements, hearing testimony, and private 
medical evidence.  The Board is also satisfied as to 
substantial compliance with its remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In addition to 
notification, the VA is required to assist the Veteran in 
finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records, nor has he indicated that such records 
exist.  Therefore, the Board concludes that the duty to 
assist the Veteran in gathering information to advance his 
claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show 
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may also be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as psychoses, and therefore 
will be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year after service.  Even 
this presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 
1377 n. 4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).   

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Schizophrenia

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In this case, the Veteran has been diagnosed multiple times 
with schizophrenia.  See the private treatment record dated 
in February and March 1998, and December 1998 by Dr. N.N., 
M.D., the private treatment record dated in June 1999 by Dr. 
R.C., M.D., the VA medical examinations dated in July 1969, 
December 1982, and August 2004, and record of hospitalization 
from May 1972.  Therefore, the Board concludes that the 
Veteran currently has schizophrenia.  

The second requirement is evidence of incurrence or 
aggravation of disorder while in service.  See 38 C.F.R. § 
3.303, Shedden, 381 F.3d at 1167.  The Veteran has stated 
that he was hospitalized and treated for schizophrenia in 
service.  See the Veteran's statement dated in November 1975.  
However, there is no evidence of treatment for schizophrenia 
within the Veteran's service treatment records (STRs), nor 
evidence of hospitalization for any mental disorder.  The 
Veteran was hospitalized for tuberculosis at Valley Forge 
General Hospital and Fort Jackson in April 1966, but these 
records contain no indications of schizophrenia.  There is 
evidence in the Veteran's records of a diagnosis of anorexia 
service; however, this is not a diagnosis or schizophrenia, 
nor is there any evidence to indicate it as a possible 
incurring incident.  See the Veteran's service treatment 
records of May 1966 (referring to diagnosis of anorexia).  
The Veteran has also claimed that his schizophrenia was 
incurred due to the pressures of service and that this caused 
him to get into fights.  See hearing at RO dated March 1999.  
There is no evidence of the Veteran's involvement in fights 
within the record.  Furthermore, the Veteran was given a 
PULHES psychiatric rating of 1 in September 1967, indicating 
medical fitness.  Finally, the Veteran's separation 
examination notes that the Veteran affirmatively denied 
nervous trouble.  

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  Even assuming that there was 
evidence of an in service incurrence of schizophrenia, the 
probative weight of the evidence is against finding a causal 
connection between the Veteran's service and his 
schizophrenia.  The medical evidence of record on this 
determinative issue of nexus includes two favorable medical 
opinions and one unfavorable medical opinion.  In evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...  
As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

As to the two favorable medical opinions, both appear to be 
qualified to render such an opinion.  See the private 
treatment record dated in December 1998 by Dr. N.N., M.D., 
and the private treatment record dated in June 1999 by Dr. 
R.C., M.D.  Both opinions indicate that the Veteran suffered 
schizophrenia as a result of his military service.

In contrast, as to the unfavorable medical opinion, in August 
2004 a VA physician, after noting a review of the claims 
file, found no evidence of schizophrenia during the Veteran's 
period of military service, or within the presumptive period.  
The examiner dated the onset of the Veteran's current 
schizophrenia to 1970, when the Veteran was first 
hospitalized.  The examiner concluded by stating that the 
Veteran's current disorder did not commence in service, nor 
did it fall within the one year presumption for psychoses.  

The Board finds that the VA examiner's opinion more probative 
than the two favorable opinions.  First, the opinion rendered 
by Dr. N.N. appears to be based purely on testimony provided 
by the Veteran.  Medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  But the Court has held 
that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the Veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, e. 
g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  In this respect, the Board rejects the Veteran's 
reported treatment for schizophrenia.  The Veteran's STRs do 
not record any diagnosis of or treatment for schizophrenia 
(or a nervous disorder, as it is referred to in the records 
generated by the 1972 adjudication).  Further, there is no 
record of hospitalization for such a disorder in service.  In 
addition, this opinion was not based on an objective review 
of the pertinent evidence in the claims file, but instead, 
relied mostly - if not entirely, on the Veteran's self-
reported history.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (where the Court rejected a medical opinion 
where there was no indication the physician offering the 
opinion had reviewed the Veteran's SMRs or any other relevant 
documents which would have enabled the physician to form an 
opinion on service connection on an independent basis).  
Second, Dr. R.C. refers to records of the Veteran's first 
diagnosis of schizophrenia in January 1969; this is not borne 
out by the Veteran's case file.  As pointed out by the VA 
examiner in August 2004, the earliest in July 1969 was 
chronic, undifferentiated type, schizophrenic reaction.  The 
physician's error in regards to the chronology of the 
Veteran's schizophrenia serves to lessen the probative value 
of the opinion.  As to the VA medical examination, in August 
2004 the VA examiner opined that it is "at least as likely 
as not" that the Veteran's "current schizophrenia" did not 
develop in service and is "related to post-service 
events."  This particular opinion was thorough, based on a 
thorough review of the claims file, examination of the 
Veteran and supported by the evidence of record which first 
showed a diagnosis of schizophrenia over a year after 
discharge from service.   

Therefore, in this case, the Board finds that the opinion 
from the VA examiner denying the existence of a nexus is more 
probative than the positive opinions provided by the two 
private physicians based on reported history of the Veteran 
and no evident review of the claims file.  The medical 
evidence of record simply provides more support for the 
negative opinion of the VA examiner, indicating that the 
Veteran's schizophrenia began over one year after service and 
has no connection to the Veteran's service.  

Finally, schizophrenia is given the one year presumption 
under 38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. § 3.384.  As 
noted above the Veteran was first diagnosed with 
schizophrenic reaction in July 1969, over one year after his 
separation in December 1967.  See VA medical examination.  
Further, as pointed out by the VA examiner in August 2004, a 
diagnosis of chronic, paranoid type schizophrenia was 
initially noted during hospitalization in 1970.  Therefore, 
the Veteran's schizophrenia cannot be service-connected 
through the statutory presumptions.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran's spouse, and his grandmother (who took care of 
the Veteran after the death of his mother when the Veteran 
was a child), have indicated in sworn statements given in 
June 1971 that the symptoms of his schizophrenia began within 
the one year period of his return from service, stating that 
he was excitable and agitated upon his return from active 
service.  The Veteran's spouse again reiterated this 
contention during the RO hearing in March 1999.  There is no 
indication that the Veteran's spouse or his grandmother were 
qualified to diagnose the Veteran with schizophrenia, and the 
Board concludes that schizophrenia is not an illness which 
lay people are competent to diagnose or identify.  See Layno, 
6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  Thus, 
the Veteran's schizophrenia cannot be service connected on 
the basis of continuity of symptomatology.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the 
appellant, the Board finds that the preponderance of the 
evidence is against service connection for schizophrenia, 
with no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for schizophrenia is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


